In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated December 24, 1992, which, inter alia, denied their motion for leave to amend a notice of claim pursuant to General Municipal Law § 50-e (6) and to amend their complaint, and granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs moved to amend their notice of claim and their complaint so as to correct the date on which the plaintiff *911Rosa Mercado allegedly slipped and fell due to a dangerous and hazardous condition while crossing Hollis Court Boulevard in Queens County.
In view of a number of substantive discrepancies in the record as to the date and location of the injured plaintiffs accident, and the lack of specificity as to the accident site, the Supreme Court properly denied, as prejudicial to the defendant, the plaintiffs’ motion for leave to amend and correct their notice of claim and complaint more than two years after the accident (see, Simms v City of New York, 207 AD2d 480; Adlowitz v City of New York, 205 AD2d 369; Toro v City of New York, 196 AD2d 864; Frankfort v City of New York, 159 AD2d 680). Santucci, J. P., Joy, Krausman and Goldstein, JJ., concur.